id office uilc cca_2010051416170054 ------------- number release date from --------------------------- sent friday date pm to --------------------- cc ---------------------------------------- subject re request for informal advice chose of action and notice of seizure this is our response to your request for informal advice regarding a notice of seizure and a chose_in_action while a chose_in_action is property or a right to property upon which the service can levy pursuant to sec_6331 it is not the type of property that should be listed on a notice of seizure although a seizure is a form of a levy not all levies are seizures seizures are limited to tangible_property ie physical items that you can touch and that must be reduced to possession and control actual or constructive as described in 152_fsupp_383 d n j intangible_property on the other hand cannot be generally viewed touched or physically seized irm generally describes the differences between tangible and intangible_property and the difference between levy of intangible_property and seizure of tangible_property a chose of action is the epitome of intangible_property ie property that lacks a physical representation because it is only the right to bring suit for payment of a debt a chose of action may be levied upon as described in irm but as intangible_property that lacks physical form is not the type of property that can be seized accordingly a notice of seizure would not be used to describe a chose_in_action and it should not be listed on such a form
